DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 06/10/2020.
Claims 1-20 are pending. 
	
Allowable Subject Matter
Claims 1-20 are allowed.
 	The closest prior art consists of Szabo (US 20130107715 A1) and Pastor Perales (WO 20190294995 A1).
 	For example, see Fig. 3 and paragraphs [0063-0068] of Szabo, which depict/disclose creation and training of a model for data traffic clustering within a network node and a corresponding network node, during which data flows are identified and data descriptors for the data flows calculated that include average payload size of a data flow, and deviation of payload size of a data flow, as well as 
Information relating to port-related and IP address-related information of the data flows, such as IP address of the source of the data flow, IP address of the destination of the data flow, port used by the data flow at the source, and port to be used by the data flow at the destination of the data flow. From information related to which source and destination ports are used, which connection pattern is used, the flow information and data descriptors of the data flows are determined, and then preprocessed to generate input information used in the model creation.
	In addition, Fig. 3 and paragraph [0074] of Pastor Perales depict/disclose a process that loads an initial feature array before performing multiple sequential searches based on a predefined and deterministic rule list that is based on any of the types of features, thus, collecting logs that include label “Streaming”, IP source, IP destination, protocol, port and timestamp and a set of associated features. Fig. 5 of Pastor Perales depicts the generation of a model based on labelled traffic and selected features.
 	However, neither Szabo nor Pastor Perales nor a combination of the two references discloses at least the following limitations of claim 1 of the instant application, as follows: “identifying at least one user-generated policy within the match data”; and “training the network communication model on the match data minus the at least one user-generated policy.”
	As such, claim 1 of the instant application distinguishes over the closest prior art references of Szabo and Pastor Perales.
 	Independent claim 11 is similarly allowed for the same reasons as set forth above with respect to claim 1.
 	Dependent claims 2-10 and 12-20 are allowed by virtue of being dependent on claims 1 and 11, respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412